NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1331-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY M. SANTORO,

     Defendant-Appellant.
_______________________

                   Submitted September 28, 2022 – Decided October 12, 2022

                   Before Judges Whipple, Mawla and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 18-10-0598.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Margaret McLane, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Ashlea D. Newman, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
       Defendant Anthony Santoro appeals from a judgment of conviction

entered October 31, 2019. He raises the following issues on appeal.

             POINT I

             ALL OF DEFENDANT'S STATEMENTS AT THE
             SCENE OF HIS ARREST MUST BE SUPPRESSED
             BECAUSE THEY WERE THE PRODUCT OF
             CUSTODIAL INTERROGATION WITHOUT A
             VALID MIRANDA1 WAIVER.

             POINT II

             THE    COURT    IMPROPERLY   PUNISHED
             DEFENDANT FOR HIS DRUG ADDICTION,
             REQUIRING A REMAND AND RENDERING THE
             [EIGHTEEN]-YEAR NO EARLY RELEASE ACT 2
             (NERA) SENTENCE EXCESSIVE.

We affirm.

       On the evening of July 29, 2018, defendant Anthony Santoro and co-

defendant Jamie McLean went to defendant's mother's house in Robbinsville.

Defendant and his mother argued. He handcuffed her, put her in the back seat

of a car, and drove away, but not before she pushed her "panic button" alerting

the Robbinsville Police. A vehicle chase ensued with State Police and other




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
    N.J.S.A. 2C:43-7.2.
                                                                         A-1331-19
                                       2
officers, on the highway and through several towns, resulting in defendants'

arrests at an intersection in Trenton.

      Defendant was charged with twelve counts:          first-degree kidnapping,

N.J.S.A. 2C:13-1(b); second-degree robbery, N.J.S.A. 2C:15-1; third-degree

criminal restraint, N.J.S.A. 2C:13-2(a); third-degree aggravated assault,

N.J.S.A. 2C:12-1(b)(12); third-degree aggravated assault (strangulation),

N.J.S.A. 2C:12-1(b)(13); third-degree terroristic threats, N.J.S.A. 2C:12-3(a);

two counts of fourth-degree unlawful possession of a weapon, N.J.S.A. 2C:39-

5(d); two counts of third-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(d); second-degree eluding, N.J.S.A. 2C:2-6; and first-degree

conspiracy, N.J.S.A. 2C:5-2.

      Alleging various Miranda violations, defendant moved to suppress four

statements: things said to police at the scene of his arrest, statements made

during transport to the police station, and his two formal statements at the police

station. At the suppression hearing, seven witnesses testified for the State: State

Troopers Matthew Bandurski, Paul Riccioli, Kartik Birudaraju, Derek Savoca,

and Kyle Morley, as well as Robbinsville Police Officers Matthew Hill and

Sergeant Adrian Markowski. Defendants did not testify, nor call any witnesses.




                                                                             A-1331-19
                                         3
      The testimony and the video from the arrest informs our conclusion.

When the car fled the house, Robbinsville police requested assistance.

Bandurski spotted the reported vehicle near milepost 6.8 on I-195. Bandurski

notified dispatch and tried to stop the car, but it turned into a pursuit , and the

car started driving aggressively. Several troopers joined the pursuit. Bandurski

and other officers followed the car back and forth between Hamilton and Trenton

before the car eventually stopped at an intersection in Trenton.

      Bandurski got out of his vehicle, with his weapon drawn, and activated

his body-worn camera. Defendant exited his vehicle, immediately put his hands

up, and walked to the middle of the intersection. All the while, he taunted the

officers, stating, among obscenities: "we lost you all[.]" The officers ordered

him to the ground.

      While defendant was on the ground, Bandurski kneeled on defendant's

lower back, Riccioli kneeled on defendant's neck, and a third officer stepped on

defendant's lower leg.      After defendant was handcuffed, officers rolled

defendant onto his back and helped him stand up. When defendant stood up, his

face was bleeding.

      Savoca approached defendant's vehicle, which was stopped in the

intersection.   Defendant's mother was in the back seat with her hands


                                                                             A-1331-19
                                        4
handcuffed. Morley opened the rear driver's side door, saw defendant's mother

crying and looking disheveled, removed her from the car, and uncuffed her.

Meanwhile, Savoca placed co-defendant McLean under arrest, read her Miranda

rights, and placed her in the trooper car to be transported.

      Riccioli escorted defendant to a trooper vehicle, further searched him, and

in a rapid fashion told defendant his Miranda rights. Bandurski asked Riccioli

if defendant had been "Mirandized", and Riccioli confirmed.            Riccioli's

recitation of the warnings took less than ten seconds. Riccioli never asked

defendant if he understood or if he wanted to waive his rights. After reciting

defendant's rights, Riccioli immediately asked: "Where [exactly] do you think

you're going?" Defendant responded, "I smoked you."

      The officers put defendant in Bandurski's patrol car and took him back to

the station. Neither Bandurski's body-worn camera nor his mobile vehicle

recorder were turned on, but Bandurski testified that during transport defendant

"kept taunting" by "volunteer[ing]" information. The troopers did not believe

defendant was under the influence of any intoxicants. Bandurski acknowledged

that at one point defendant was slurring his words, but asserted that it was

because defendant's face was on the pavement and that his speech upon standing

up was not slurred.


                                                                           A-1331-19
                                        5
      Trooper Kartik Birudaraju previously encountered defendant during a

motor vehicle stop in 2016. During that encounter, Birudaraju used a State

Police-issued card to read defendant the Miranda warnings, and defendant told

the trooper that he had been read those rights before.

      The court issued a decision on February 19, 2019, finding the State's

witnesses credible. The court found defendant was in custody, searched for

weapons, and Mirandized. It rejected any assertion defendant was under the

influence. After reviewing testimony and videos of the scene, the trial court

suppressed defendant's statement, "I smoked you," and the formal statements at

the police station. The court considered the other statements at the arrest scene

and during transit to be spontaneous taunting and not in response to any follow-

up questions.

                                       I.

      Defendant's appeal only addresses statements at the arrest, not the

incriminating and spontaneous statements in transit.

      Defendant has already pled guilty to kidnapping.       The arguments he

advances on appeal all pertain to the spontaneous statements he made during his

arrest—what has been described as "taunting." These statements, such as "I

smoked you," only serve to incriminate defendant on the eluding charge. The


                                                                           A-1331-19
                                        6
eluding charge was dismissed by the State and does not form the basis of

defendant's conviction. Therefore, the suppression of those statements is moot.

      Suppression of all defendant's statements at the arrest scene would make

no difference. The eluding charges were dropped and do not form the basis of

defendant's conviction. The appeal must relate to a count to which the defendant

pled guilty in order to remain viable. State v. Davila, 443 N.J. Super. 577,

587 (App. Div. 2016) ("Even if the record had been sufficient to preserve [the]

defendant's right to appeal the pretrial motion relating only to a dismissed count

of the indictment, we hold that the issue is moot.").

                                           II.

      Defendant pled guilty to first-degree kidnapping with the understanding

that the State would recommend an eighteen-year term, subject to NERA. The

court sentenced defendant on October 25, 2019, finding aggravating factors

three, N.J.S.A. 2C:44-1(a)(3), six, N.J.S.A. 2C:44-1(a)(6), and nine, N.J.S.A.

2C:44-1(a)(9), and no mitigating factors.            Thus, the aggravating factors

outweighed the mitigating and the negotiated sentence was permitted pursuant

to the statute, fair, and in the interests of justice.

      Reviewing courts generally affirm the reasonableness of a sentence

imposed pursuant to a plea bargain but can vacate such a sentence if it fails to


                                                                            A-1331-19
                                           7
comply with sentencing standards. See State v. Fuentes, 217 N.J. 57, 70-71

(2014). When imposing a sentence, the sentencing judge "first must identify

any relevant aggravating and mitigating factors set forth in N.J.S.A. 2C:44 -1(a)

and (b) that apply to the case." State v. Case, 220 N.J. 49, 64 (2014). The trial

court is then required to "determine which factors are supported by a

preponderance of [the] evidence, balance the relevant factors, and explain how

it arrives at the appropriate sentence." State v. O'Donnell, 117 N.J. 210, 215

(1989); State v. Amer, 471 N.J. Super. 331, 356 (App. Div. 2022) (alteration in

original).

      In Amer, the sentencing judge found aggravating factors three, six, and

nine, to which the court gave significant weight; found mitigating factor six, to

which the court gave moderate weight; and, concluded that the aggravating

factors substantially outweighed the mitigating factor. 471 N.J. Super. at 357 -

58. We saw "no reason to second-guess the judge's aggravating and mitigating

factors analysis, considering defendant's history of substance abuse and

significant criminal record," which included twenty-five felony and three

misdemeanor convictions. Id. at 358.

      Similarly, the panel here agrees the plea-bargained sentence is reasonable

and has no reason to second-guess the aggravating and mitigating factors,


                                                                           A-1331-19
                                       8
including how the court considered defendant's substance abuse.        We have

affirmed where a sentencing judge considered a defendant's substance abuse as

an aggravating factor.   See State v. Bieniek, 200 N.J. 601, 610-12 (2010)

(affirming a sentencing court's decision to consider a DWI defendant's substance

abuse as supporting aggravating factor three).

      Defendant argues the court improperly considered his substance abuse

history as an aggravating factor and rejected mitigating factor four because

asserting his substance abuse detracted from his culpability. We reject his

argument.

      Overall, the court's application of defendant's substance use as an

aggravating factor and rejection of it as a mitigating factor was not improper.

The findings were both supported by substantial, credible evidence in the record,

as detailed in the transcript.    The sentence does not shock the judicial

conscience, and we affirm the conviction and the sentence.

      Affirmed.




                                                                           A-1331-19
                                       9